TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 14, 2016



                                      NO. 03-15-00430-CV


   Sanadco Inc., a Texas Corporation; Mahmoud Ahmed Isba; Broadway Grocery, Inc.;
         Shariz, Inc.; Ruby & Sons Store, Inc.; and Rubina Noorani, Appellants

                                                  v.

Glenn Hegar, Individually and in his Official Capacity as Comptroller of Public Accounts;
 Office of Comptroller of Public Accounts for The State of Texas; and Ken Paxton, in his
          Official Capacity as Attorney General of The State of Texas, Appellees




      APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on April 27, 2015. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and the court below.